Citation Nr: 0301580	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1975.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at Jackson, Mississippi.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A September 1979 rating decision denied service 
connection for a left shoulder disability.  A November 13, 
1979, letter to the veteran advised him of the decision 
and of his appellate rights.  

3.  The evidence received since the September 1979 
decision is either not new or not material, does not 
include evidence that bears directly and substantially 
upon the specific matter under consideration, and is not 
so significant that it must be considered with other 
evidence in the record in order to fairly decide the 
merits of the claim for service connection for a left 
shoulder disability.  


CONCLUSIONS OF LAW

1.  The September 1979 rating decision denying service 
connection for residuals of a fracture of the left 
shoulder is final.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).  

2.  Evidence received subsequent to the September 1979 
determination is not new and material, and the claim for 
service connection for a left shoulder disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The liberalizing provisions of the VCAA are applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining certain 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  This change in the law 
is effective from November 9, 2000, and is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  However, where the claim is to 
reopen a previously disallowed claim with new and material 
evidence, the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was 
informed of the requirements for reopening his service 
connection claim in an August 2001 VA letter, the November 
2001 notice of the decision, and the April 2002 statement 
of the case.  The statement of the case provided the 
veteran with a summary of the evidence in the record used 
for the determination.  Additionally, the August 2001 VA 
letter and the November 2001 notice of the decision 
advised him of the information necessary and the type of 
evidence he should submit for his claim.  Therefore, the 
veteran was advised of the evidence necessary to 
substantiate his claim.  The August 2001 VA letter and the 
November 2001 notice of the decision also advised the 
veteran that the RO would request evidence identified by 
the veteran.  The August 2001 VA letter and the statement 
of the case advised the veteran of the VCAA.  The veteran 
indicated that he was treated at a VA facility immediately 
following service.  The RO attempted to obtain such VA 
records but was advised there were no such records.  The 
RO advised the veteran of this in the rating decision and 
the statement of the case.  The veteran has not identified 
additional relevant evidence of probative value that has 
not already been sought and associated with the claims 
file.  Accordingly, the facts relevant to this claim have 
been properly developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The amended definition of new and material evidence, only 
applies to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since the veteran's claim was received prior to that date, 
the amended definition of new and material evidence is not 
applicable to the veteran's claim to reopen. 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

A September 1979 rating decision denied service connection 
for a fracture of the left shoulder.  The decision noted 
that the veteran's shoulder fracture existed prior to 
service and was not aggravated by service.  A November 13, 
1979, letter to the veteran advised him of the decision 
and of his appellate rights.  No communication expressing 
disagreement with the September 1979 decision was received 
from the veteran during the one-year period following 
notification of the decision.  Accordingly, the September 
1979 decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The newly presented evidence need not be probative of all 
the elements required to award the claim but the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if VA finds 
the evidence is "new and material," then it must determine 
whether the claim is well grounded based upon all of the 
evidence of record.  Third, if the claim is well grounded, 
to proceed to the merits but only after ensuring that the 
duty to assist had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  As noted above, the VCAA has 
eliminated the requirement of a well-grounded claim. 

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  Since the September 1979 rating 
decision is a final determination and was the last 
decision to address the issue of service connection for a 
left shoulder disability, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently 
false or untrue, or is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran has indicated that he received treatment for 
his left shoulder at the VA Medical Center at Biloxi, 
Mississippi, immediately following service.  However, the 
Medical Center responded that the veteran first presented 
himself at that facility in 1998.  The Medical Center also 
indicated that there were no retired records for the 
veteran prior to 1998.  The RO did obtain VA medical 
records from that facility that were printed from data 
dated from January 1, 1998, to April 1, 2002.  November 
2001 medical records show evaluation and treatment for 
left side upper chest pain secondary to a fall four days 
earlier.  There were no findings related to the left 
shoulder.  These records are new since they were not 
previously of record.  However, they contain no probative 
evidence to show that a left shoulder disability was 
aggravated by service.  Accordingly, the VA records are 
not material.

The evidence received since the last final disallowance of 
the veteran's claim is not material to the issue of 
service connection.  The prior denial of service 
connection for a left shoulder disability was essentially 
on the basis that the evidence in the record showed that 
the residuals of the left shoulder fracture existed prior 
to service and were not aggravated by service.  The 
evidence that has been received since the prior decision 
does not show that the preexisting left shoulder 
disability was aggravated during service.  Accordingly, 
the evidence received since the September 1979 
disallowance does not include evidence that bears directly 
and substantially upon the specific matter under 
consideration, and it is not so significant that it must 
be considered with other evidence in the record in order 
to fairly decide the merits of the service connection 
claim.  Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156(a) ( effective prior to August 29, 
2001).  Since new and material evidence has not been 
received, the claim for service connection for a left 
shoulder disability is not reopened.  38 U.S.C.A. § 5108 
(West 1991).


ORDER

New and material evidence has not been received and the 
claim for service connection for a left shoulder 
disability is not reopened.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

